Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5-10 and 20-33 are all the claims pending in the application. 
Claims 5, 8, 10, 24, 28, and 30 are amended.
Claims 5-10 and 20-33 are rejected.
The following is a Final Office Action in response to amendments and remarks filed July 25, 2022.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the Jing and Barnfield references are only concerned with identifying pathways of a single producer that process from a 'from' node to a 'to' node.  Examiner respectfully does not find this assertion persuasive because Jing explicitly contemplates multiple career paths (i.e. pathways), e.g. ¶¶[0048]-[0049] and Fig. 4 and Barnfield explicitly contemplates career paths are generated based on aggregated data of multiple workers, ¶[0064] and generating multiple career paths, (i.e. recommended next step, high performance path, and fast track path), ¶[0074].  Thus, Examiner does not find the Jing and Barnfield references are only concerned with identifying pathways of a single producer that process from a 'from' node to a 'to' node.
Second, Applicant asserts Barnfield does not teach "breaking out of the mold" to create a virtual, unique pathway.  Examiner respectfully does not find this assertion persuasive because it is noted that the features upon which applicant relies (i.e., breaking out of the mold and unique pathways) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, the claims recite linking nodal objects between different producers to creating a virtual pathway (i.e. combining past work histories of different people to create a hypothetical or possible career path for the user).  Barnfield teaches this concept because Barnfield teaches career paths that are generated based on aggregated data of multiple workers, ¶[0064] and to create multiple career paths, ¶[0074] and Fig. 3.  Nothing in the claims requires "breaking out of the mold" to create a unique pathway1.
Third, Applicant asserts both Jing and Banfield teach one-dimensional career planning tools and do not teach creating virtual new pathways.  Examiner again respectfully does not find this assertion persuasive because it is noted that the features upon which applicant relies (i.e., creating new pathways) are not recited in the rejected claim(s).
Fourth, Applicant asserts Fig. 4 of Jing does not teach a combination of different producers to teach a virtual career path.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Jing to teach this concept.  The previous Office Action relied on Barnfield to teach this concept, see ¶¶17-18 of Office Action dated Jan. 24, 2022.
Fifth, Applicant asserts Barnfield does not teach a dual end search of the database.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Barnfield to teach this concept.  The previous Office Action relied on Jing to teach this concept, see ¶¶16 of Office Action dated Jan. 24, 2022.
Sixth, Applicant asserts it is not clear that Jing teaches a career path data structure including a plurality of links to or from a common nodal object associates with the pathways of the same or different producers.  Examiner respectfully does not find this assertion persuasive because Jing explicitly contemplates a common nodal object (i.e. the starting career position or ending career position) with a plurality of links to or from it, e.g. Fig. 4, which are based on people's career's, ¶¶[0017], [0063].
Seventh, Applicant asserts Jing does not teach conducting a dual search from both ends.  Examiner respectfully does not find this assertion persuasive because Jing teaches career path search query based on both a starting career position and an ending career position, ¶¶[0048]-[0049] and Fig. 4.  Such a query is within the scope of the claimed dual end search because it is a search based on a starting position and an ending position.
Eighth, Applicant asserts Jing does not teach a dual ended search where the database follows a looping routine. Examiner respectfully does not find this assertion persuasive because it is noted that the features upon which applicant relies (i.e. a looping routine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ninth, Applicant asserts Jing does not teach a virtual pathway and Barnfield does not teach a virtual pathway when conducting the dual end search.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The previous Office Action relied on the combination of Jing and Barn Field to teach a virtual pathway when conducting the dual end search.
Tenth, Applicant asserts the rejections of claim 24 should be withdrawn for similar reasons as claim 5.  Those rejections are maintained for similar reasons.
Eleventh, regarding claims 10 and 30, Applicant asserts Jing, Barnfield, and Savitsky does not teach creating a link between nodal objects belonging to different producers.  Examiner respectfully does not find this assertion persuasive because Barnfield explicitly contemplates a user selecting job build a career path for themselves, ¶[0069] and Fig. 2.  Thus, Barnfield teaches creating links between nodal jobs (i.e. creating a career path by selecting jobs).
Accordingly, the 103 rejections are maintained.
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 20, 21, 24-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al, US Pub. No. 2015/0317759, herein referred to as "Jing, in view of Barnfield et al, US Pub. No. 2013/0212031, herein referred to as Barnfield.
Regarding claim 5, Jing teaches:
A planning system synthesized by a data processing system interrogating a database of data representing nodal objects in a data store (queries a database about career paths, e.g. Abstract and ¶[0014]; see also ¶[0004] explicitly discussing nodes),
 A) each nodal object
the data processing system including: a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising (processor and memory ¶¶[0072]-[0073]): 
(a) initiating and deploying discrete instances of a plurality of searching strategy processes by a process management engine, each instance adopting a different searching strategy to the searching strategy of a preceding instance in response to input search data having a beginning specification of a nodal object that establishes a from' nodal object, and an end specification of a nodal object that establishes a 'to' nodal object, whereby the 'from' nodal object and the 'to' nodal object relatively constitute terminal nodes of a  network of links between the nodal objects, each link representing a pathway that can be traversed by a producer (identifies results matching the career path query, ¶[0025], based on the starting and the ending career position, ¶[0026], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]2); 
(b) interrogating the database by a database interrogating process using a deployed instance of a searching strategy process commencing with an initial searching strategy process and progressing with one or more subsequent searching strategy processes as determined by the process management engine, and generating results from the interrogating (career path search engine searches database and provides results to user, ¶¶[0024]-[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]3); 
(c) receiving and processing the results of the interrogating of the database at (b) by a results processing engine comprising (provides results to user, ¶¶[0024]-[0025]): 
(i) ascertaining the result of the initial searching strategy process that locates nodal objects and determining whether the searching strategy of that process is satisfied, or whether a different searching strategy needs to be applied; and (ii) outputting reporting output data if the searching strategy of the initial searching strategy process is satisfied; and (iii) initiating another interrogating of the database for nodal objects according to the different searching strategy of a subsequent searching strategy process if invoked by the process management engine; and (iv) outputting reporting output data if the different searching strategy of the subsequent searching strategy process is satisfied; or (v) if the subsequent searching strategy process is not satisfied, repeating preceding steps (iii) and (iv) (search engine identifies career paths that match the query, ¶[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]4); 
(d) controlling of the interrogating of the database by the database interrogating process and the results processing engine is performed by the management process engine deploying (career path search engine searches database and provides results to user, ¶¶[0024]-[0025]): 
(i) the initial searching strategy process using the input search data to locate both: (A) any 'from' nodal objects that are linked to a 'to' nodal object from the 'from' nodal object end directly by a single pathway without any intermediary nodal objects being linked between the terminal nodes and (B) any 'to' nodal objects that are linked to a 'from' nodal object from the 'to' nodal object end by a single pathway without any intermediary nodal objects being linked between the terminal nodes (career path queries specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024] and Fig. 4); 
and (ii) the subsequent searching strategy process or processes in response to activation of the results processing engine ascertaining both: (A) any 'from' nodal objects that are linked to a 'to' nodal object indirectly by a plurality of pathways including one or more intermediary nodal objects between the terminal nodes; and (B) any 'to' nodal objects that are linked to a 'from' nodal object indirectly by a plurality of pathways including one or more intermediary nodal objects between the terminal nodes (career path queries specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024] and Fig. 4); 
and (e) configuring search data input by a user interface into beginning specification search data and end specification search data and inputting the configured search data to the process management engine (user submits career path query for starting and ending career positions, ¶¶¶[0014], [0024], [0026]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices), 
and configuring output data by the user interface that is to be reported from the process management engine into graphical presentation to the user  (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
wherein the searching strategy process comprises: (i) a dual end search of the database by the database interrogating process interrogating the database for direct single pathway connections between terminal nodal objects or indirect plural pathway connections between terminal nodal objects in each instance, depending on whether the searching strategy process is the initial searching strategy process or one of the subsequent searching strategy processes (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4), 
each instance invoking one search for 'from' nodal objects corresponding to the beginning specification search data and another search for 'to' nodal objects corresponding to the end specification search data sourced from the user interface by the process management engine (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4).
However Jing does not teach but Barnfield does teach:
(ii) forming a plurality of virtual pathways between the terminal nodes, including one or more intermediary nodal objects that are linked to different producers (generates multiple career paths, (i.e. recommended next step, high performance path, and fast track path), ¶[0074] and Fig. 3; see also ¶[0043] discussing the different types of paths; and ¶[0064] and Fig. 2 showing career paths are generated based on aggregated data of multiple workers); 
and (iii) linking nodal objects between different producers, including an intermediary nodal object belonging to one producer to an intermediary nodal object belonging to a different producer, thereby creating the virtual pathway to satisfy the subsequent searching strategy process invoked by the process management engine (assigns selected job to career path being constructed by a user, ¶[0069] and Fig. 2).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with the creation of career paths based on aggregated data from multiple workers as taught by Barnfield because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that people planning a career might have different priorities that previous user (e.g. might wish to focus on a high-performance path or a fast track path) and accordingly would have enabled the user to select different career paths, e.g. as taught by Barnfield.
Regarding claim 6, the combination of Jing and Barnfield teaches all the limitations of claim 5 and Jing further teaches:
wherein the user interface includes a filter to facilitate a user inputting data and initiating the subsequent searching strategy process or a plurality of subsequent searching strategy processes (includes search engine for user to submit career path query, ¶¶[0023]-[0024].  Please note, search engines are "filters" because search engines filter information from a database or datastore)
to select a pathway level to apply for extracting intermediary nodal objects from the output data for graphical presentation to the user, whereby the pathway level corresponds to the number of pathways linking the terminal nodes either directly without any intermediary nodal objects or indirectly with intermediary nodal objects (provides intermediary career position instances to user like 'engineer supervisor', e.g. ¶[0036] and Fig. 2; see also Figs. 3-5 showing various examples of career paths displayed to user).
Regarding claim 7, the combination of Jing and Barnfield teaches all the limitations of claim 5 and Jing further teaches:
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising: (i) receiving the beginning specification from the user interface to establish the 'from' nodal object (user inserts starting career position, ¶[0042] and Fig. 3); 
(ii) providing the user interface with prescribed list information from which the end specification can be selected to establish the 'to' nodal object (provides career paths leading from the starting position, ¶¶[0043]-[0044] and Fig. 3); 
and (iii) applying the beginning specification and the end specification to the initial searching strategy process and the subsequent searching strategy process respectively (user inserts starting career position and ending career position, ¶[0048] and Fig 4.  Additionally, please note, the phrase "as required" may suggest this limitation, or a part of it, may not be required to occur in certain cases, and as such this limitation, or part of it, would not further limit the scope of the claim, see MPEP 2143.03).  
Regarding claim 8, the combination of Jing and Barnfield teaches all the limitations of claim 5 and Jing further teaches:
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising populating the database by a producer creation process (mines databases to provide the data, e.g. with web crawlers, ¶¶[0015], [0017]-[0019])
with discrete nodal objects associated with a producer (associates career positions with the person who held it, ¶[0017])
sequentially occurring at different chronological stages commencing with a beginning specification and finishing with an ending specification (determines career path by looking at date ranges, ¶¶[0019]-[0020]), 
and including specifications for all intermediary nodal objects (obtains various information about positions, ¶¶[[0017], [0019])), 
the producer creation process operable to: (i) receive specification data and producer data from the user interface for each nodal object created by the producer, along with other informational content characterizing the nodal object (mines databases to provide the data, e.g. with web crawlers, obtained from companies about their employees, to obtain the data, ¶¶[0015], [0017]-[0019]);
(ii) link successive nodal objects and relate them so that all of the nodal objects represent a pathway from the nodal object with the beginning specification to the nodal object with the ending specification (determines career path by looking at various information including date ranges, ¶¶[0019]-[0020]);
(iii) populate the database with data in respect of each of the related nodal objects in respect of which informational content is received (mines databases to provide the data, e.g. with web crawlers, ¶¶[0015], [0017]-[0019]); 
and (iv) associate producer information with each of the related nodal objects populating the database (associates career positions with the person who held it, ¶[0017]).  
Regarding claim 20, the combination of Jing and Barnfield teaches all the limitations of claim 5 and Jing further teaches:
(a) generating an input user interface layout to receive and configure the search data (user submits career path query, ¶[0024]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices): 
and (b) generating an output user interface to receive and configure the output data in the form of the graphical presentation to the user (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
wherein: A) the input user interface layout has a field configuring the search data into beginning specification search data and end specification search data (user submits career path query based on starting and ending positions, ¶¶[0024], [0027]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices; see also Fig. 4 showing search inputs); 
and B) the output user interface has a pane displaying the output data in respect of nodal objects sourced from the database as a result of processing by the data processing system diagrammatically as nodes, and directly related nodal objects that are linked by a lineal representation interconnecting the nodes (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
whereby the nodes are displayed sequentially from one end of the pane to the other end of the pane, so that the node displayed at one end of the pane is a nodal object associated with the beginning specification of the beginning specification search data to establish a 'from' node and the node displayed at the other end of the pane is a nodal object associated with the ending specification of the ending specification search data to establish a 'to' node, so that the nodes collectively form one or more actual pathways between the 'from' node and the 'to' node (career paths are shown from beginning to end, e.g. from CPNA  to CPN E, ¶[0049] and Figs. 2-5).  
Regarding claim 21, the combination of Jing and Barnfield teaches all the limitations of claim 5 and Jing further teaches:
wherein the user interface is able to display multiple branches from one node to other intermediary nodes between the 'from' node and the 'to' node (shows multiple branches from CPN A to CPN E, with CPN B as one intermediary node and CPN D as another intermediary node, Fig. 4).

Claims 24-28 and 31 recite similar limitations as claims 5-8, 20, and 21 accordingly are rejected for similar reasons.

Claims 9, 10, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing and Barnfield further in view of Savitsky et al, US Pub. No. 2005/0114203, herein referred to as "Savistky".
Regarding claim 9, the combination of Jing and Barnfeld teaches all the limitations of claim 8 and does not teach but Savistky does teach: 
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising: (a) receiving a producer contact query from the user interface directed to related nodal objects of a producer displayed in the graphical presentation to the user; (b) accessing the data store to retrieve contact information from the user information of a producer associated with creating the nodal objects; and (c) providing the user interface with the retrieved contact information for displaying to the a user (allow user to contact employee associated with a particular background, by establishing an internet connection, ¶[0011]]).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing and Barnfield with emailing employees with a particular background, as taught by Savistky because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that people planning a career (i.e., the users in Jing and Barnfield) would likely be interested in speaking to others who had progressed in their career, and as such would have offered the users of the career planning system a means to communicate with those had progressed in their career.
Regarding claim 10, the combination of Jing and Barnfeld teaches all the limitations of claim 8 and Barnfeld further teaches:
(i) receiving selections of intermediary nodal objects from the user interface to form a virtual pathway between two intermediary nodal objects, somewhere between the 'from' nodal object and the 'to' nodal object (user selects job from list of jobs, ¶[0069] and Fig. 3); 
(ii) linking nodal objects between different producers where no previous link exists, including linking an intermediary nodal object belonging to one producer to an intermediary nodal object belonging to a different producer, thereby creating the virtual pathway as determined by the selection (assigns selected job to career path being constructed by a user, ¶[0069] and Fig. 2).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with the creation of career paths based on aggregated data from multiple workers as taught by Barnfield because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that people planning a career might have different priorities that previous user (e.g. might wish to focus on a high-performance path or a fast track path) and accordingly would have enabled the user to select different career paths, e.g. as taught by Barnfield.
However, the combination of Jing and Barnfield does not teach but Savistky does teach:
and (iii) storing the virtual pathway as virtual pathway data in the data store separately from the data populating the database as created by the producer creation process (stores and emails the development plan, ¶[0051]).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing and Barnfield storing the career paths separately, as taught by Savistky because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognize the need to store the user-generated career paths separately from the career paths based on people' actual work experiences to prevent the user-generated career paths from influencing the determinations made using information from actual career paths (e.g. the calculations taught by Jing, ¶[0020]).
However, the combination of Jing, Barnfield and Savistky does not explicitly teach:
disassociating certain nodal objects from the producer virtual pathway as determined by the selection
retaining producer information between nodal objects extracted from the database
Nevertheless, it would have been obvious, at the time of filing, to disassociate the related nodal objects or retain the producer information because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. That is, Barnfield and Savistky teaches creating user-generated career paths, ¶[0069] of Barnfield and ¶[0042] of Savistky and one of ordinary skill would have recognized the user generated career path is not based on a producer pathway.  Jing teaches the career position instance having various information about the person holding the position, ¶[0017].  One skilled in the art would infer that this information should be retained in case the users have questions about the basis of the nodal objections.

Claims 29 and 30 recites similar limitations as claims 9 and 10 and accordingly are rejected for similar reasons.

Claims 22 and 32 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jing and Barnfield, further in view of Brodie et al, US Pub. No. 2008/0270444, herein referred to as "Brodie".
Regarding claim 22, the combination of Jing and Barnfield teaches all the limitations of claim 20 and Barnfield further teaches:
a scratchpad display area for the user to create a virtual pathway (users can alter displayed career paths to conduct a what-if analysis, ¶[0089] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with the what-if analysis, as taught by Barnfield because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized people planning a career may wish to view multiple possible options.  
However the combination of Jing and Barnfield does not teach but Brodie does teach 
 wherein the pane is divided into a main display area for displaying the output data and a scratchpad display area for the user to create a virtual pathway using selected nodes from the main display area by dragging and dropping a chosen node from the main display area to the scratchpad display area (user drags and drops nodes to create new nodes and relationships, ¶[0018] and Figs. 2A-3C.  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing and Barnfield with the drag and drop user interface of Brodie because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  That is, Barnfield teaches a career planning using user selections.  One of ordinary skill could have simply substituted the selections made in the user interface shown in Barnfield with a drag-and-drop interface, as taught by Brodie.

Claim 32 recites similar limitations as claim 22 and accordingly is rejected for similar reasons.

Claims 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing and Barnfield in view of Dardinski et al, US Pat. No. 7,089,530, herein referred to as "Dardinski".
Regarding claim 23, the combination of Jing, Barnfield, and Brodie teaches all the limitations of claim 22 and does not teach but Dardinski does teach:
wherein the interface generator includes a virtual display validating process for checking that selected nodes from the main display area are connected as related nodes in the actual pathway either: (a) directly by a single pathway without any intermediary nodal objects being linked between the selected nodes; or (b) indirectly by a plurality of pathways including one or more intermediary nodal objects between the selected nodes; before verifying that the virtual pathway is valid (validates relationships of objects selected by user and determines the type of relationships, Col. 3, ll. 20-40; see also Abstract summarizing).  
Further, it would have been obvious at the time of filing to combine the career planning of Jing, Barnfield, and Brodie with the validation process of Dardinski because known work in one field of endeavor may prompt variations of it for use in a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that the type and nature of the relationships between the various positions being displayed in Jing should be validated, as taught by Dardinski, to prevent the system from providing inaccurate career advice.

Claim 33 recites similar limitations as claim 23 and accordingly is rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, Examiner notes even if the claims did require "unique" pathways (i.e. career paths), Barnfield is intended to provide individualized customizable career-related information, such as possible career paths, ¶[0013] and as such Barnfield would teach "unique" pathways.
        2 Additionally and alternatively Examiner notes Jing teaches a user entering the search query, ¶[0024].  Examiner finds this limitation could also be rendered obvious by a user entering multiple search queries because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  Examiner finds no evidence that a user entering multiple search queries in the system of Jing would produce new and unexpected results. 
        3 See fn. 1
        4 See fn. 1